Name: 1999/541/EC: Commission Decision of 26 July 1999 concerning the importation of sheep and goats from Bulgaria and amending Commission Decision 97/232/EC (notified under document number C(1999) 2433) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  means of agricultural production;  trade;  Europe;  health
 Date Published: 1999-08-06

 Avis juridique important|31999D05411999/541/EC: Commission Decision of 26 July 1999 concerning the importation of sheep and goats from Bulgaria and amending Commission Decision 97/232/EC (notified under document number C(1999) 2433) (Text with EEA relevance) Official Journal L 207 , 06/08/1999 P. 0031 - 0032COMMISSION DECISIONof 26 July 1999concerning the importation of sheep and goats from Bulgaria and amending Commission Decision 97/232/EC(notified under document number C(1999) 2433)(Text with EEA relevance)(1999/541/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat products from third countries(1), as last amended by Directive 97/79/EC(2) and in particular Articles 3, 6 and 7 thereof,(1) Whereas Council Directive 91/68/EEC(3), as last amended by the Act of Accession for Austria, Finland and Sweden, lays down animal health conditions governing intra-community trade in ovine and caprine animals;(2) Whereas Commission Decision 93/198/EEC(4), as last amended by Decision 97/231/EC(5), lays down the animal health conditions and veterinary certification for imports of domestic ovine and caprine animals;(3) Whereas Commission Decision 97/232/EC(6) draws up a list of third countries from which the Member States authorise imports of sheep and goats;(4) Whereas these lists can be amended at any time to take into account new information or new situations;(5) Whereas, following a recent Commission veterinary mission, it appears that the Bulgarian veterinary services control satisfactorily the whole country;(6) Whereas no cases of sheep pox have been recorded in Bulgaria since September 1996;(7) Whereas the country has been free from foot and mouth disease for the last two years;(8) Whereas it is possible to authorise the imports of domestic ovine and caprine animals for immediate slaughter without risk of spreading these diseases;(9) Whereas it is considered necessary to keep the restriction at the import of live ovine and caprine animals for the twenty-kilometre-wide corridor along the border with Turkey;(10) Whereas Decision 97/232/EC should be amended accordingly;(11) Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Member States shall authorise the imports from Bulgaria of domestic ovine and caprine animals for immediate slaughter.Article 2Annex to Decision 97/232/EC is amended as follows:In part 2 the words "subject to temporary suspension of approval due to animal health situation" are replaced by the words "excluding the twenty-kilometre-wide zone of the provinces of Bourgas, Jambol, Sliven, Starazagora, Hasskovo and Kardjali along the border with Turkey.The animals described in the certificate required by Commission Decision 93/198/EEC must be subjected to:- a period of 14 days pre-export quarantine in premises officially approved by the central competent authorities of the exporting country and which are under control of an official veterinarian and supervised in such a way that direct or indirect contact between the animals to be exported and other cloven hoofed animals is avoided and- be subjected to a serological test for foot and mouth disease antibodies with negative results, to be carried out not before eight days after entry into isolation."Article 3This Decision is addressed to the Member States.Done at Brussels, 26 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 302, 31.12.1972, p. 28.(2) OJ L 24, 30.1.1998, p. 31.(3) OJ L 46, 19.2.1991, p. 19.(4) OJ L 86, 6.4.1993, p. 34.(5) OJ L 93, 8.4.1997, p. 22.(6) OJ L 93, 8.4.1997, p. 43.